MEMORANDUM **
Jose Alfonso Escobedo Soto, Jovita Escobedo, and their daughter Anel Yesenia Escobedo Moreno, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying the petitioners’ successive motion to reconsider because the motion was numerically barred. See 8 C.F.R. § 1003.2(b)(2).
To the extent the petitioners seek review of the BIA’s April 25, 2005 order dismissing their appeal from an immigration judge’s decision denying their applica*149tions for cancellation of removal, we lack jurisdiction because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.